Citation Nr: 0309745	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-00 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a right nephrectomy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to April 
1972.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2000 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In December 2001 the Board, in 
pertinent part, remanded this claim in order to undertake 
additional development of the evidence.  The case is again 
before the Board for appellate review.

A personal hearing was held before the undersigned Veterans 
Law Judge, by means of video teleconferencing, in August 
2001.


REMAND

The veteran, pursuant to the Board's December 2001 remand of 
the issue at hand, underwent a VA examination, after which 
the RO readjudicated his claim and issued a Supplemental 
Statement of the Case (SSOC) with regard thereto.  However, 
following the actions of the RO, the veteran submitted 
additional evidence identified by him as "information...as 
told by (sic) the board members at the hearing."  This 
evidence has not been considered by the RO, nor is waiver of 
such consideration of record; the case must now be returned 
to the RO for readjudication.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).

This case is therefore REMANDED for the following:

The RO should review all evidence 
associated with the claims file 
subsequent to September 2002, when the 
most recent SSOC was issued, and 
determine whether service connection for 
post-operative residuals of a right 


nephrectomy can now be granted.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with an SSOC, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of 
this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




